NUMBER 13-20-00157-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


DAMIEN GENE FLORES,                                                     Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                        of Calhoun County, Texas.


                         MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
                Memorandum Opinion by Justice Silva

      Appellant Damien Gene Flores appeals his conviction of aggravated assault with

a deadly weapon against a family member, a first-degree felony. See TEX. PENAL CODE

ANN. § 22.02(a), (b)(1). By two issues, appellant contends (1) his trial counsel was

ineffective by failing to request a competency examination of Flores during trial; and
(2) the trial court erred by not sua sponte ordering a competency examination of Flores

during trial. We affirm.

                                       I.      BACKGROUND

       Complainant Katherine Drake testified at trial that she and Flores were in a

relationship for approximately ten years and had two children together. According to

Drake, on July 6, 2018, she, Flores, and their children were home when Flores began

calling her names when she got home from buying breakfast. Drake explained the

situation rapidly escalated to Flores throwing objects at her and then “he was on top of

[her].” While on top of her, Flores covered her face with a blanket and pillow so that she

could not breathe. When she tried to get Flores off her, he began hitting her in the face

with his fist, and then he choked her. Flores then held a knife to her throat. At some point,

Drake was able to call 9-1-1 and remained on the phone with them until officers arrived

and arrested Flores. Prior to being transported to jail, Flores was taken to the hospital for

complaints about something in his eye causing pain.

       About six months prior to trial, the trial court ordered a competency evaluation for

Flores. 1 The trial court appointed Joel Kutnick, M.D., a licensed psychiatrist, to evaluate

Flores’s competency. Kutnick’s report indicates that he reviewed the incident report for

the alleged assault, additional incident reports alleging Flores violated the emergency

protective order prohibiting him from contacting Drake, discharge instructions from the

hospital for Flores after his arrest, body camera footage of the arrest, and several



        1 It is unclear whether the trial court ordered the competency evaluation sua sponte or at the

request of Flores’s counsel or the State.

                                                  2
recordings of phone calls from Flores while in jail. Kutnick noted that some of the phone

calls “reveal[] Flores has a rational as well as factual understanding of court

proceedings[,]” while “other phone calls . . . suggest that Flores may be paranoid and

delusional.” Among the delusions that Flores expressed during the phone calls was the

assertion that his attorney was a former high school classmate who became a United

States Marshal or Texas Ranger and was under cover as his attorney. 2 Other phone calls

included Flores telling his mother that he believed somebody put something in his eye

after he was drugged and kidnapped.

        Other phone calls demonstrated Flores discussing the charges against him and

the underlying facts. For example, in one phone call Flores expressed concern about his

charge including deadly weapon language. Flores claimed he did not use the knife, rather

it was in his pocket, therefore, he did not understand why there was an enhancement to

his charge. In another conversation, he explained to his mother that he was offered fifteen

years for a guilty plea. Finally, Flores had multiple conversations with individuals about

getting out on bond, the lack of pretrial hearings, and reviewing discovery with his

attorney.

        Kutnick also spoke with Flores’s trial counsel, who expressed that Flores needed

the competency evaluation “because Flores told him there was something in his left eye”

and “he could easily lift some of the tissue which was on his eye.” Flores had further


        2 Flores was appointed two different attorneys prior to trial. Initially, Flores was represented by
Jerry Clark, who withdrew as counsel. Thereafter, James Smith was appointed to represent Flores and did
so through trial. Kutnick noted that “[i]t [was] unclear if he thinks James Smith is the U.S. Marshal[] or if it
was his former attorney, Jerry Clark.” However, the case summary included in the clerk’s record
demonstrates that Smith was Flores’s attorney at the time of those phone calls. In other calls, Kutnick noted
that Flores stated, “Mr. Smith looks like he is legit.”

                                                       3
explained to his counsel that “there was a radio or something in his cell where he could

hear voices.”

       Kutnick briefly interviewed Flores, who expressed that he did not understand why

he had been scheduled for the evaluation and did not believe he needed it. Flores was

able to express to Kutnick that he was in jail for aggravated assault with a deadly weapon

and facing five to ninety-nine years in prison but was going to have a trial. Flores stated

his attorney did not tell him about the evaluation, so he did not want to participate further

until he spoke with his attorney. Kutnick noted that during the conversation Flores “was

logical and coherent[,] [h]is associations [were] good[,]” and “[h]e was calm.” However,

Kutnick noted that Flores “was quite suspicious about why this evaluation was taking

place,” and “[h]e certainly appeared to know his legal rights that he did not have to

participate in the interview.” Flores refused to interview with Kutnick any further.

       Kutnick spoke with jail staff who described Flores as “able to carry on a coherent

conversation” but noted that “[h]e does have a bad temper and does not like to be

corrected.” Kutnick attempted to speak with Flores’s mother and brother; however, they

were hesitant to speak with Kutnick. Flores’s mother did express that Flores “ha[d]

become very paranoid.”

       Kutnick provisionally diagnosed Flores with amphetamine use disorder and

delusional disorder but concluded that it was difficult to make an exact diagnosis due to

Flores’s refusal to participate in the psychiatric evaluation. Kutnick ultimately concluded

that Flores was competent to stand trial, stating:

       [T]he phone calls I listened to absolutely reveal this defendant has a rational
       and factual understanding of court proceedings. Even if he is delusional, it

                                             4
       does not interfere with his rational understanding of his legal situation.

       The only thing which would make him incompetent is if he is delusional and
       paranoid about his attorney, to the point, where because of this, he [cannot]
       cooperate with his attorney. At this point, it appears Flores is cooperating
       with his present attorney. Therefore, I have concluded he is competent to
       stand trial. If there was evidence he was so paranoid with his present
       attorney which rendered him uncooperative, then I would state he is not
       competent to stand trial. I have no such evidence at this point to suggest
       his delusions are interfering with his ability to relate to this attorney.

       Flores proceeded to trial, electing to have the jury determine punishment. After the

State’s case in chief, Flores’s counsel explained to the trial court, outside the presence of

the jury, that Flores intended to testify. The trial court admonished Flores that he was not

required to testify and that by doing so the State would be allowed to ask him about

matters that he may not wish to discuss. When asked if he understood, Flores repeatedly

answered, “Yes, sir.” The State notified the trial court that it intended to question Flores

about a prior burglary conviction as alleged in the enhancement paragraph in the

indictment. Flores further expressed that he did not have a problem with that.

       Flores coherently testified regarding his history with Drake, including their alleged

common law marriage, shared drug use, and their two children, as well as his burglary

charge, his family, and where he had lived in the past. However, when Flores began

talking about the alleged assault, he claimed that delusions affected his conduct. Flores

explained:

       [Drake and the kids] were watching the movies sitting on the couch and I
       woke up to, I mean, it sounds completely insane but people talking to me in
       my ear telling me I needed to leave, [Drake] didn’t want to be with me. And,
       you know, I couldn’t get them to shut up pretty much. And they told me they
       were outside. So I went in and out of the house a couple times and after



                                             5
        that it was kind of a blur, you know.[ 3]

Flores’s testimony also included claims that he is involved with MK Ultra 4 and believed

that he had an implant in his eye that altered his mental state or mood. Flores introduced

multiple exhibits of requests for assistance that he submitted while in jail that expressed

similar claims. Several requests also included requests for information on how to contact

the Department of Homeland Security, the Federal Bureau of Investigation, and the Texas

Rangers.

        Flores responded directly and coherently to each of his counsel’s questions to him.

When asked about the use of a knife in the alleged assault, the following colloquy

occurred:

        [Flores’s Counsel]:               Mr. Flores, are you right or left[-]handed?

        [Flores]:                         I’m right[-]handed.

        ....

        [Flores’s Counsel]:               Has there ever been a time that you can think of
                                          when you have used your knife with your left
                                          hand?

        [Flores]:                         Probably not. No, sir.

        [Flores’s Counsel]:               Did you at any time hold the knife to Katherine
                                          Drake’s throat?

        [Flores]:                         No, sir.


        3 Flores did not raise an insanity defense at trial and does not challenge his trial attorney’s failure
to do so as ineffective assistance of counsel.

         4 MK Ultra was a Central Intelligence Agency program that sought to develop mind control

techniques using torture and psychedelic drugs, such as LSD. Terry Gross, The CIA’s Secret Quest for
Mind Control: Torture, LSD and a ‘Poisoner in Chief’, NPR (Sept. 9, 2019, 2:50 PM)
https://www.npr.org/2019/09/09/758989641/the-cias-secret-quest-for-mind-control-torture-lsd-and-a-
poisoner-in-chief (last visited Sept. 28, 2021). The program operated from the 1950s to the early 1960s. Id.
                                                      6
      [Flores’s Counsel]:         The knife as you know—excuse me. Was—it
                                  was in your pocket; right?

      [Flores]:                   Yeah. Yes, sir.

      [Flores’s Counsel]:         And is that uncommon for a knife to be in your
                                  pocket?

      [Flores]:                   No. No, sir. Not at all.

Flores also responded directly and coherently to the State’s cross-examination of him.

      The jury found Flores guilty of aggravated assault with a deadly weapon. Flores

pleaded true to the enhancement paragraph of the indictment. The jury sentenced Flores

to twenty-five years’ confinement. Flores’s appellate counsel filed a motion for new trial,

“contend[ing] the verdict is contrary to the law and the evidence” and does not mention

Flores’s competency or ineffective assistance of counsel. The motion was overruled as a

matter of law and this appeal followed. See TEX. R. APP. P. 21.8(C).

                                   II.    COMPETENCY

A.    Standards of Review

       1.    Order for Competency Evaluation

      “We review a complaint that the trial court erred in not conducting an informal

competency inquiry for an abuse of discretion.” Farris v. State, 506 S.W.3d 102, 110 (Tex.

App.—Corpus Christi–Edinburg 2016, pet. ref’d) (citing Montoya v. State, 291 S.W.3d

420, 426 (Tex. Crim. App. 2009), superseded by statute as stated in Turner v. State, 422

S.W.3d 676, 688 (Tex. Crim. App. 2013)). “A trial court’s first-hand factual assessment of

a defendant’s competency is entitled to great deference on appeal.” Id. (citing Ross v.

State, 133 S.W.3d 618, 627 (Tex. Crim. App. 2004)).


                                            7
          2.   Ineffective Assistance of Counsel

       To prevail on an ineffective assistance of counsel claim, an “[a]ppellant must show

that (1) counsel’s representation fell below an objective standard of reasonableness, and

(2) the deficient performance prejudiced the defense.” Lopez v. State, 343 S.W.3d 137,

142 (Tex. Crim. App. 2011) (citing Strickland v. Washington, 466 U.S. 668, 689 (1984)).

       In order to satisfy the first prong, appellant must prove, by a preponderance
       of the evidence, that trial counsel’s performance fell below an objective
       standard of reasonableness under the prevailing professional norms. To
       prove prejudice, appellant must show that there is a reasonable probability,
       or a probability sufficient to undermine confidence in the outcome, that the
       result of the proceeding would have been different.

Id. (citing Strickland, 466 U.S. at 687). In our review, we apply a “strong presumption that

counsel’s performance fell within the wide range of reasonably professional assistance.”

Robertson v. State, 187 S.W.3d 475, 484 (Tex. Crim. App. 2006) (citing Strickland, 466

U.S. at 689)). A trial counsel’s deficient performance “must be affirmatively demonstrated

in the trial record; [we] must not engage in retrospective speculation.” Lopez, 343 S.W.3d

at 142.

B.     Applicable Law

       “A defendant is presumed competent to stand trial and shall be found competent

to stand trial unless proved incompetent by a preponderance of the evidence.” TEX. CODE

CRIM. PRO. ANN. art. 46B.003(b). A defendant is incompetent to stand trial if he does not

have “(1) sufficient present ability to consult with [his] lawyer with a reasonable degree of

rational understanding; or (2) a rational as well as factual understanding of the

proceedings against [him].” Id. art. 46B.003(a); Boyett v. State, 545 S.W.3d 556, 563

(Tex. Crim. App. 2018). “The fact that a defendant is mentally ill does not by itself mean

                                             8
he is incompetent.” Turner, 422 S.W.3d at 691.

       Before a trial court may conclude that a defendant is incompetent, the court must

first initiate an informal inquiry and then, if applicable, order a competency examination

and conduct a formal competency trial. TEX. CODE CRIM. PRO. ANN. art. 46B.004(a), (b);

Boyett, 545 S.W.3d at 563. “[A]ny ‘suggestion’ of incompetency to stand trial calls for an

‘informal inquiry’ to determine whether evidence exists to justify a formal competency

trial.” Turner, 422 S.W.3d at 692 (citing TEX. CODE CRIM. PROC. ANN. art. 46B.004(c)). “A

suggestion of incompetency is the threshold requirement for an informal inquiry . . . and

may consist solely of a representation from any credible source that the defendant may

be incompetent.” TEX. CODE CRIM. PROC. ANN. art. 46B.004(c-1). “If evidence suggesting

the defendant may be incompetent to stand trial comes to the attention of the court, the

court on its own motion shall suggest that the defendant may be incompetent to stand

trial.” Id. art. 46B.004(b).

       If, during the informal inquiry, there is “some evidence from any source that would

support a finding that the defendant may be incompetent to stand trial, . . . then the trial

court must order a psychiatric or psychological competency examination, and except for

certain exceptions, it must hold a formal competency trial.” Boyett, 545 S.W.3d at 563;

see TEX. CODE CRIM. PROC. ANN. art. 46B.021 (providing that “[o]n a determination that

evidence exists to support a finding of incompetency to stand trial, the court shall appoint

one or more experts to” “examine the defendant and report to the court on the competency

or incompetency of the defendant”).

       The “some evidence” standard requires a finding of “‘more than none or a scintilla’


                                             9
of evidence that ‘rationally may lead to a conclusion of incompetency.’” Boyett, 545

S.W.3d at 564 (quoting Turner, 422 S.W.3d at 692). “[A] trial court must consider only

evidence of incompetency, and it must not weigh evidence of competency against the

evidence of incompetency.” Id.

                                     III.   ANALYSIS

       Flores refers to the same evidence for both points of error regarding his

competency. For efficiency, we do the same. Although Flores correctly identifies the

standard for competency as whether he had the “ability to consult with [his] attorney with

a reasonable degree of rational understanding” and “a rational as well as factual

understanding of the proceedings against [him],” see TEX. CODE CRIM. PROC. ANN. art.

46B.003(a), he does not argue that he lacked either. Rather, he merely recites portions

of his testimony containing delusional beliefs.

       Our review of the record does not reveal any evidence that Flores lacked a rational

and factual understanding of the proceedings. See Boyett, 545 S.W.3d at 564 (stating

that the statutory “some evidence” standard requires “more than none or a scintilla of”

evidence that “rationally may lead to a conclusion of incompetency”). Although Flores’s

testimony included delusions as to the cause of the assault, it did not demonstrate that

he lacked a rational and factual understanding of the proceeding. See TEX. CODE CRIM.

PROC. ANN. art. 46B.003(a)(2); see also Demarsh v. State, No. 02–15–00210–CR, 2016

WL 1267702, at *5 (Tex. App.—Fort Worth Mar. 31, 2016, no pet.) (mem. op., not

designated for publication) (concluding that “rambling, grandiose, irrelevant . . . , and

perhaps delusional” statements by defendant do not necessarily suggest incompetency).


                                            10
Rather, the record demonstrates that Flores responded directly and coherently during

both direct and cross examination, offered rebuttal testimony to some elements of the

offense, and offered an excuse for the alleged assault. See TEX. CODE CRIM. PROC. ANN.

art. 46B.003(a)(2). When Flores announced that he would be testifying, the trial court

repeatedly asked if Flores understood his right not to testify and explained some of the

potential consequences of his testimony, to which Flores repeatedly responded “Yes, sir”

or “I completely understand.” As such, the record demonstrates that Flores had an

appropriate level of understanding of the proceeding. See id.

       The record also does not reveal any evidence that Flores lacked “sufficient present

ability to consult with [his] lawyer with a reasonable degree of rational understanding.”

See id. art. 46B.003(a)(1). Although Flores points to Kutnick’s notation that some of

Flores’s phone calls indicate he “may be paranoid and delusional[,]” Kutnick ultimately

concluded “[t]he only thing which would make him incompetent is if he is delusional and

paranoid about his attorney, to the point, where because of this, he [cannot] cooperate

with his attorney.” Kutnick stated that there was no evidence demonstrating Flores’s

delusions were interfering with his ability to cooperate with his attorney. In fact, in one of

the recordings Flores stated he thought his attorney was “legit.” Neither Flores’s mental

illness nor his delusions alone necessitate a finding of incompetence. See Turner, 422

S.W.3d at 691; see also Joseph v. State, No. 13-11-00461-CR, 2013 WL 1461841, at *4

(Tex. App.—Corpus Christi–Edinburg Apr. 11, 2013, pet. ref’d) (mem. op., not designated

for publication) (“[E]vidence of past mental impairment is only sufficient to raise a bona

fide doubt about competency if the evidence indicates that the defendant is presently


                                             11
‘incapable of consulting with counsel or understanding the proceedings against him.’”

(quoting Iniquez v. State, 374 S.W.3d 611, 617 (Tex. App.—Austin 2012, no pet.))).

       Because we find no evidence indicating that Flores was unable to “consult with

[his] lawyer with a reasonable degree of rational understanding” or that he did not possess

a “factual understanding of the proceedings against [him],” we conclude that Flores’s trial

counsel’s decision not to request an additional competency evaluation did not “[fall] below

an objective standard of reasonableness,” and, thus, was not ineffective performance.

See Lopez, 343 S.W.3d at 142 (citing Strickland, 466 U.S. at 689). For the same reasons,

we conclude the trial court did not abuse its discretion by failing to sua sponte order a

competency examination. See TEX. CODE CRIM. PROC. ANN. arts. 46B.004, 46B.021;

Boyett, 545 S.W.3d at 563. Flores’s first and second issues are overruled.

                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                              CLARISSA SILVA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
14th day of October, 2021.




                                               12